DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 25, 2021 has been entered.
The amendment of August 25, 2021, filed with the RCE submission, has been received and entered.  With the entry of the amendment, claims 24 and 42 are canceled, claims 3-5, 8-10, 14, 22, 23, 25 and 35-38 are withdrawn, and claims 1, 2, 6, 7, 11-13, 15-21, 26-34, 39-41 and 43-45 are pending for examination.

Election/Restrictions
Applicant’s election without traverse of Species SET A: establishing the protective casing by thermal spraying, SET B: mandrel is removed before the protective coating is established, and SET C: that the protective casing structure is a single layer, in the reply filed on February 4, 2020 is acknowledged.

Claims 3-5, 8-10, 14, 22, 23, 25 and 35-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 4, 2020.
Note claims 3-5 and 38 are non-elected species of SET A (where claim 38 is indicated as an alternative embodiment to thermal spraying – note page 4, lines 18-29 of the specification as filed).  Claims 8-10 and 14 are directed to non-elected species of SET B (note where claim 14 would remove the mandrel after the protective casing is established).  Claims 22, 23, 25 and 35-37 are directed to non-elected species of SET C.

Drawings
The drawings were received on May 8, 2020.  These drawings are approved.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 41 and 43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 41: it does not appear to be supported in the disclosure as filed that the casing has a portion of decreasing thickness where the ratio would remain in the 2-4:1 ratio throughout the portion as now claimed, where as shown in figures 3 and 7, decreasing portions of the casing become so small as to seem to give a ratio of less than 2:1 of casing:diamond thickness, and it is not indicated in the disclosure that the ratios described are for the entire portion when the casing is decreasing in thickness. Therefore, the claim contains new matter.
The dependent claim does not cure the defects of the claim from which it depends and is therefore also rejected.


The rejection of claims 1, 2, 6, 7, 11-13, 15-21, 26-34, 39-41 and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn due to the amendments of August 25, 2021 clarifying the claim language.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1, 2, 6, 7, 11-13, 15, 27, 30-34 and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Banholzer et al (US 5363556) in view of Anthony et al (US 5439492) and further as evidenced by Liddiard et al (US 2011/0121179),  Rossi et al (US 2010/0177793) and EITHER (1) Manabe et al (US 2006/0238074) OR (2) Price et al (US 9066786) and Blumberg et al (US 6586352).
Claim 1: Banholzer teaches a method of making a reinforced diamond nozzle for a fluid jet cutting machine (abstract, column 5, lines 25-45, column 6, lines 35-60, the outer member/layer reinforces by preventing formation cracks, and making strong). A first tubular diamond body having a first overall length and including a first jet passage extending therethrough is formed (note figures 5A, 5B, the tubular body can be, for example, considered the stem length, column 5, line 45 through column 6, line 25, column 6, lines 60-65, column 9,lines 5-15, and note column 2, lines 15-20 as to the jet passage).  The diamond body is indicated to be formed by chemical vapor deposition (CVD) (column 6, lines 55-68).    The ratio of first overall length of the tubular body (stem) to maximum dimension of a cross section width of the first jet passage can be 37.5 or 70 for example (where in Example 1 a bore, only one diameter given, so understood to be the only and therefore also maximum cross sectional width of the jet passage, is 0.04o inches and stem length 1.5 inches, giving L:D ratio of 37.5 or in Example 2 the bore would be 0.04 and stem length 3 inches giving L:D of 75) and also note column 6, lines 5-30 where it is indicated that L:D can be 45-55 of stem length to inner diameter, which as a set diameter can be considered the maximum width.  A first 
As to the use of steel for the casing 504, Anthony teaches that CVD diamond material can be provided and used for water jet mixing tubes used with abrasive particles as part of the water jet nozzle, where the diamond can be supported by a steel tube, in other words, a steel outer member (figure 3, column 3, lines 10-60). Liddiard further evidences that steel would be understood to conventionally have a higher coefficient of thermal expansion than steel (0025, Table 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Banholzer to use steel as the casing/outer member as suggested by Anthony and evidenced by Liddiard with an expectation of predictably 
As to the dimensions of the features, Banholzer indicates that the inner member (diamond body) is provided with controlled lengths (stem lengths), diameters and wall thicknesses, and that one skilled in the art would vary the dimensions according to the abrasive particle size, water jet velocity and other operational variables of AWJ stream (column 6, lines 5-30), indicating that the formation of the body would be to have a first thickness (wall thickness, for example) based on operating parameters.  The diamond body is indicated to be formed by chemical vapor deposition (column 6, lines 55-68).  The thickness of the first layer (diamond body) is indicated as greater than about 0.3 mm (column 6, lines 20-21) or in Example 1 about 0.0605 inches (based on the difference between the outer dimensions and bore) (column 9, lines 10-15). As to the first ratio of the second thickness to the first thickness, Banholzer indicates that the thickness of the first casing (outer member, so second thickness)/first thickness (inner member thickness) is greater than or equal to the Young’s modulus of diamond/Young’s modulus of the outer member (casing) material.  Rossi evidences that the Young’s Modulus of CVD diamond would be about 1050 GPa ([0027]). (1) Using Manabe, Manabe evidences that stainless steel can have a Young’s modulus of 200-400 GPa, for example (0062).  Thus from the teachings of Rossi and Manabe as a possible steel to be Using Price and Blumberg, Price evidences that steel is known to have a modulus of elasticity of 150-300 GPa, for example (column 3, lines 10-15), and Blumberg evidences that Young’s modulus would be another name for modulus of elasticity (column 3, lines 45-50).  Thus from the teachings of Rossi, Price and Blumberg, the formula would provide ranges of 1050/300 to 1050/150 or 3.5 to 7, that is, the formula would provide second thickness ≥ first thickness x  (3.5-7) or a ratio of second thickness to first thickness of (3.5-7) :1 or greater, overlapping the claimed range.  
Furthermore, as to the ratio being selected based on the first cutting operation to which the nozzle will be put to use,  the formula using the Young’s modulus gives a minimum ratio between the two layers (either 2.625 to 5.25, or 3 to 7) but the ratio can be greater than the bare minimums and would have ranges to be optimized.  Furthermore, as discussed above, Banholzer takes into account the operation used (with features such as abrasive particle size, water jet velocity and other operational variables) which would include a cutting operation as the device is used in cutting operation when providing the diamond body (note column 1, lines 20-25, column 6, lines 20-30), and provides that the casing acts to put the inner member (diamond body) under compression provided by the casing that acts to prevent cracking of the inner member when repeatedly impacted by the bouncing action of abrasive particles in the AWJ stream (column 5, lines 25-45, column 6, lines 35-60), and it would be understood that a bouncing action would be affected by the abrasive particles used and the water jet 
Additionally, as to providing a second tubular diamond body having a second overall length and second jet passage, with a second casing around the second tubular diamond body so that the an outer circumferential surface area of the second tubular diamond body is directly contacted by and reinforced by the second casing thereby forming a second reinforced diamond nozzle, the second tubular body having a third thickness and the second casing having a fourth thickness, wherein a second ratio of the fourth thickness to the third thickness is at least 2:1, and the second ratio is selected based on a second cutting operation in which the second reinforced diamond nozzle will be put to use, and the first and second casings are formed from the same material, and a 
Banholzer describes that the process and apparatus can be used for abrasive water jet cutting (column 2, lines 34-50, column 3, line 15 to column 4,line 20), where it is indicated that abrasive water jet cutting can be used to cut different materials, including metals, and ceramics (column 3, lines 30-35, column 4,lines 15-20), where the process can use abrasive particles of different materials (such as silicon nitride, aluminum oxide, diamond, etc.) and of different sizes (from about 36 to 150 mesh) (column 4,lines 5-15), and would also have a range of possible pressure (since up to 37 MPa) and water speed (since up to 3 times the velocity of sound) (column 3, lines 20-35), and thus the system can use or would be expected to be usable with different operating conditions to cut different materials or for different conditions for a single material, giving the described different conditions that can be provided, for different cutting operations to either different materials or with different operations for a single material.  Furthermore, the nozzles in the apparatus would be replaceable/changeable, because Banholzer describes how nozzles have to be replaced (old style nozzle 2-4 hours, and even new style only last 20-100 hours) (column 4, lines 20-30).  Banholzer further indicates that various dimensions of the nozzles can be adjusted based on operational variables such as abrasive particle size, water jet velocity, etc., and this would include the wall thickness of inner member 502 (the diamond layer), as an aforementioned dimension in that paragraph (note column 6, lines 5-30, where a range of up to 0.3 mm 
Claim 2: In Banholzer, the first protective casing can be established by thermal spraying (plasma spraying, which the Examiner takes Official Notice is a form of thermal spraying, as applicant has not traversed this position from the Office Action of February 14, 2020, it is understood to be agreed to) a material of the first protective casing/coating onto the first tubular diamond body (column 7,lines 10-25, column 9, lines 5-35, figures 5A, 5B), and this would be understood to work with the steel used as well, as a further metal alloy material that would be similarly sprayed as the other metal/metal alloy materials.
Claim 6: Further as to the fabricating of the first tubular diamond body with a tailored (first) thickness as claimed, as discussed for claim 1 above, Banholzer indicates that the inner member (diamond body) is provided with controlled lengths (stem lengths), diameters and wall thicknesses, and that one skilled in the art would vary the dimensions according to the abrasive particle size, water jet velocity and other operational variables of AWJ stream (column 6, lines 5-30), indicating that the formation of the body would be to have a tailored first thickness (wall thickness, for example) based on operating parameters.  It is also indicated that Banholzer is concerned with increasing the life of the system including of the mixing tubes (column capable of combining the prior art references." Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1368, 80 USPQ2d 1651 (Fed. Cir. 2006), indicating how economics (cheaper, more efficient) and lifetime (more durable) would be conventional features to which to optimize.

Claim 11: Banholzer would further suggested fabricating the first tubular diamond body on a mandrel (support member) and removing the mandrel from the first tubular diamond body before the protective coating is established around the first tubular diamond body (note column 6, line 59 to column 7, lines 25, column 9, lines 5-30).
Claim 12: In Banholzer, the forming of the first tubular diamond body includes fabricating the first tubular diamond body on a tubular mandrel (support member) (since the tubular body formed by deposition on a support/mandrel of desired shape the support would have the same shape as the body to be formed (figure 5A, column 6, lines 55-68).  Alternatively, from Banholzer, the forming of first the tubular diamond body 
Claim 13: In Banholzer, the tubular mandrel would be removed from the first tubular diamond body by chemical etching (column 6, line 65 through column 6, line 10, since etched in a bath, understood to be chemically etched  or at the least it would at least be suggested to one of ordinary skill in the art before the effective filing date of the claimed invention that the etching would be by chemical etching, since a bath is used to remove the mandrel material, as so would be suggested to chemical remove the material).
Claim 15: In Banholzer, the forming of the first tubular diamond body includes fabricating the first tubular diamond body on a mandrel (support member) which can be made from tungsten or molybdenum, for example (column 6, lines 59-67).
Claim 27: In Banholzer, the first overall L:D ratio can be 75 as discussed for claim 1 above for Example 2, in the claimed range.  Alternatively, Banholzer also describes L:D ratios of 45-55 as discussed for claim 1 above, which would overlap the claimed range, and it would have been obvious to optimize from the range given, giving a value in the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976.

Claims 31 and 32: In Banholzer, the first protective casing is described as simply being applied to the diamond body with nothing shown between the two layers, and is indicated as desirably providing constant and sustained compressive pressure to the inner member (first diamond body) (column 7, lines 10-25, and note figures 5A, 5B), and therefore, it would have been suggested to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the first casing to completely cover the first tubular diamond body with no gaps or discontinuities between the tubular diamond body and casing so that the constant and sustained compressive pressure is provided everywhere on the first tubular diamond body.  Similarly, for claim 32, this would result in an entirety of the inner circumferential surface area of the first protective casing being in direct contact with an entirety of the outer circumferential surface area of the first tubular diamond body to provide the desired features.
Claim 33: In Banholzer, the forming for the first tubular diamond body and protective casing around the tubular diamond body collectively results in a dual layered nozzle structure consisting of an inner layer of diamond and an outer layer of casing material (figures 5A, 5B).
Claim 34: Similarly, for the same reasons as discussed for claims 31 and 32 above,  the establishing of the protective casing around the tubular diamond body in Banholzer would include establishing an inner circumferential surface area of the protective casing to be coextensive with the outer circumferential surface area of the tubular diamond body to provide the desired features.

Claim 40: in Banholzer, the first thickness can be greater than 50 microns (more than about 0.3 mm or 300 microns) (column 6, lines 20-21), overlapping the claimed range, and it would have been obvious to optimize the thickness from the range given, giving a value in the in the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976.

Claims 16-18, and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Banholzer in view of Anthony and as evidenced by Liddiard, Rossi and EITHER (1) Manabe OR (2) Price and Blumberg  as applied to claims 1, 2, 6, 7, 11-13, 15, 27, 30-34 and 39-40 above, and further in view of Hashish et al (US 2003/0029934, hereinafter Hashish ‘934).
Claims 16-18:  As to providing the first tubular diamond body including arranging a plurality of tubular diamond body units end-to-end to form an elongate tubular body (claim 16), establishing the casing around the tubular diamond body including simultaneously coating the tubular body formed by the plurality of tubular diamond body units (claim 17) and prior to establishing the first casing, arranging a supplemental tubular body end-to-end with the first tubular diamond body and then establishing the casing around the tubular diamond body and supplemental tubular body (claim 18), Hashish ‘934 describes how when forming mixing tubes/nozzles for fluid jet systems with abrasives, and describes for cutting ([0002], [0004], [0006], [0016], [0017]), it is desirable to form the nozzle as an elongate tubular body from multiple segments that 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Banholzer in view of Anthony and as evidenced by Liddiard, Rossi and EITHER (1) Manabe OR (2) Price and Blumberg  so that prior to establishing the protective first casing, a plurality of tubular diamond body segments are provided end-to-end to form an elongate tubular body and then simultaneously coated with the casing as suggested by Hashish ‘934 to form a desirably longer L/D ratio for the nozzles, since Banholzer describes applying protective metal spray coating (note column 7, lines 10-30) to a tubular diamond body for a cutting nozzle and Hashish ‘934 describes that for similar fluid jet cutting nozzles desirably longer L/D ratios can be provided by breaking up the nozzle into segments, placing end-to-end to form an elongate tubular body and then coated with metal spray coating, which would be understood to be simultaneous to join the segments.  Furthermore, as to also providing supplemental tubular bodies end-to-end with the first tubular diamond body and then establishing the protective first casing around both, this would also be suggested by Hashish ‘934, which also indicates how segments can be made of different materials, including diamond and other materials, and one of ordinary skill in the art would optimize the placement of different material segments for the best use, giving a 
Claims 27 and 28: Hashish ‘934 would further suggest that when providing the process as in claims 16-18 above, the overall L/D for the first jet passage would be 200 for example, and over 50 and over 100, noting the desire for longer L/D than 100 (note [0019], [0017], Table 1).
Claim 29: Hashish ‘934 would further suggest that when providing the process as in claims 16-18 above, that the size and/or shape of the first jet passage can vary along the overall length of the first tubular body, note [0021], [0022], for giving selected performance and facilitate the abrasive entrainment.

Claims 19-21 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Banholzer in view of Anthony and as evidenced by Liddiard, Rossi and EITHER (1) Manabe OR (2) Price and Blumberg  as applied to claims 1, 2, 6, 7, 11-13, 15, 27, 30-34 and 39-40 above, and further in view of Hashish et al (US 2009/0288532, hereinafter Hashish ‘532).
Claims 19-21: As to establishing an annular structure that extends radially outward from the first reinforced diamond nozzle at an intermediate location between opposing ends of the nozzle (claim 19), where the annular structure is formed as an integral portion of the first casing (claim 20) or the establishing includes positioning the annular structure over the first tubular diamond body after the first casing is partially established and locking the structure in position by completing the protective first casing (claim 21), Hashish ‘532 further describes mixing tubes/nozzles for water jet systems that can be used for cutting ([0002], [0004], [0031], figures 1, 10-13), where In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965), where the court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.", and thus as well the coupler structure can be considered as being acceptably formed as an integral portion of the protective first casing/coating as a matter of obvious engineering choice.  Furthermore, as to claim 21, this would be further suggested by the combination of references, as Hashish ‘532 indicates that the coupler structure would be positioned over the tube and joined, where joining can be by adhesive agents, welds, etc. ([0063]), and coating can also be applied over the coupler ([0066]), and therefore, it would be considered to be acceptable to provide the structure over an initial casing/coating and then lock in place with completion of the casing/coating, allowing casing/coating on the entirety of the tube and also on the coupler and giving a adhesion to the tube.
Claim 26: As to embedding at least one sensor in the protective first casing, noting the features of Hashish ‘532 as discussed for claims 19-21 above, Hashish ‘532 further provides that sensors can be provided to evaluate features of the tube  and also the coupler and the sensors can be embedded in the main body or coupler ([0067]-[0068]).  Therefore, it would have been obvious to one of ordinary skill in the art before .

Claims 41 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Banholzer in view of Anthony and as evidenced by Liddiard, Rossi and EITHER (1) Manabe OR (2) Price and Blumberg  as applied to claims 1, 2, 6, 7, 11-13, 15, 27, 30-34 and 39-40 above, and further in view of Matsui et al (US 5407503).
Claim 43: further as to the second thickness of the first casing decreasing along at least a portion of the first overall length and the maximum dimension of the cross sectional width of the first reinforced diamond nozzle remains constant along an entirely of the first overall length,  Banholzer provides a tubular diamond body having an overall length and including a jet passage extending therethrough is formed (note figures 5A, 5B, the tubular body can be, for example, considered as including stem length, column 5, line 45 through column 6, line 25, column 6, lines 60-65, column 9, lines 5-15, and note column 2, lines 15-20 as to the jet passage).  Banholzer also provides 
As to the varying casing thickness as claimed, while Banholzer shows the casing 504 as having a same thickness on the diamond body, and uses a formula for thickness (column 7, lines 25-40), it is noted that in the formula the thickness of the casing 504 can be greater than a minimum calculated thickness. Furthermore, Banholzer notes that water jet nozzles can use abrasives and diamond material is used for the nozzle to improve abrasion resistance (column 1, lines 50-68).   Furthermore, Matsui provides tubes for use in water jet nozzles, including those that use abrasives, and can be used for working, machining articles (column 1, lines 10-35), where it noted that the inner surface of these nozzles are subject to severe abrasion and wear (column 1, lines 30-40), and provides a two layer tube for a nozzle with an inner silicon carbide layer 1 that can be formed by CVD and an outer reinforcing casing of metal (cylinder 2) (column 2, lines 10-30, column 3, lines 55-68), giving high resistance to abrasive wear (abstract), where 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Banholzer in view of Anthony and as evidenced by Liddiard, Rossi and EITHER (1) Manabe OR (2) Price and Blumberg   to specifically provide that the first diamond body (inner member) has an outer surface that would have a maximum cross sectional dimension that would increase along at least a portion of the overall length at the funnel top, for example, and the first casing around the diamond would be provided so as to have a constant outer diameter where the casing would directly contact and reinforce the inner layer with an inner surface of the casing, the casing would have a second casing thickness, and an outer surface of the casing establishes a maximum cross-sectional dimension of the  reinforced tube used for a nozzle, and where the second casing thickness would decrease along a portion of the overall length (in the funnel area) and the maximum cross-sectional dimension of the first reinforced nozzle tube would remain constant along an entirety of the length as suggested by Matusi with an expectation of providing a predictably acceptable nozzle for In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant), using a shape that at least corresponds that shown in the drawings of Matsui to  would be a matter of design choice absent persuasive evidence that the particular configuration was significant, and so the shape of the casing would have been an obvious matter of design choice (noting the variety of possible shapes usable by Matsui, note figures 1-6, and the use of a cylinder casing 2 as described by Matsui).
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Additionally, as to the ratio of second thickness to first thickness, this would be provided as part of the optimizing of dimensions as discussed above, noting possible ranges of ratios that can be used as discussed for claim 1.  Furthermore, as to the second nozzle provided for claim 1, this would all be suggested as discussed for claim 1 above, where the tubular diamond body in both cases would include the funnel as discussed for claim 41 above.
Claim 43: Banholzer  further indicate that the maximum body thickness of the tubular diamond body (mixing tube) can be constant along a portion of the overall length.  Note the discussion of Banholzer for claim 41 above and figure 5A, and also note a single diameter given at column 9, lines 10-15 for the diamond inner member or body (at least for the stem length).

Claims 1, 6, 7, 11-13, 15, 16,  27-34, 39-41 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Anthony et al (US 5439492) in view of Massa et al (US 6425805) and Zeng (US 6021682).  
Claim 1: Anthony describes making a reinforced diamond nozzle/mixing tube for use in abrasive water (fluid) jet machines, where a first tubular diamond body would be formed having a first overall length and including a first jet passage extending therethrough (note figures 1-3 and column 5, lines 15-65). Furthermore, a support tube (so first casing) can be provided for the diamond body of steel, where the film can be applied/grown directly on the support, so would directly contact and reinforce the 
As to the use of the nozzle and dimensions, Massa  also describes making nozzles/mixing tubes for use in abrasive water jet systems/machines (abstract), where it is indicated that such systems are conventionally used to machine/cut through a workpiece (column 1, lines 25-50), and describes how the tubes can be made with a superhard material (including polycrystalline diamond) body (note column 1, lines 10-20)  surrounded by a casing of durable material that can be steel that reinforces the superhard body (note column 4, lines 15-35, column 19, lines 1-25, column 9, line 16-40, figure 4, and superhard material can go all the way to the top of the durable material casing, note figure 12, column 14, lines 55-68), where the superhard body can have a first overall length, and a jet passage extending therethrough and there can be a ratio of the first overall length to a maximum dimension of the cross sectional width of the first passage (bore diameter), note length 5-10 cm, and bore diameter 0.25 to 1.5 mm, and that such lengths and passage diameters would conventional for abrasive water jet (AWJ) systems (figure 4, column 9, lines 25-40).  It is shown that the casing is such that it directly contacts the superhard body of the nozzle to form the first nozzle, where the superhard body would have a first thickness, and the casing have a second thickness, where the casing thickness would be based on the outer diameter of the tube (5-10 mm) minus the thickness of the superhard body (which can be 0.13 mm or more, overlapping the thickness of Anthony) and the bore diameter (note figure 4, column 9, lines 25-40, column 10, lines 10-30).  Massa notes that in AWJ machining different abrasive particles can be used (column 1, lines 50-55, and different water pressures (column 1, lines 45-40), and that the mixing tube bore is subjected to severe jetting abrasion from 
Furthermore, Zeng describes the use of AWJ systems to machine/mill/cut substrates (note column 3, lines 1-15), where it is noted that there are a number of parameters that affect the process, including water pressure, abrasive particle size, abrasive flow rate, and dimensions of the water jet nozzle orifice (column 3, lines 20-35) and also focusing tube bore diameter (column 4, lines 15-20), that would be varied based on the material to be milled (column 3, lines 20-35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anthony to specifically provide that the diamond nozzle/mixing tube system is used for cutting as suggested by Massa with predictably acceptable results, since Anthony shows diamond mixing tubes for uses with water jets with abrasive, and Massa shows that such mixing tubes are conventionally used for cutting.  Furthermore, it would have been obvious to modify Anthony to provide that the tube length including the diamond body is 5-10 cm and width of the first jet passage is 0.25 to 1.5 mm as suggested by Massa with an expectation of predictably acceptable results, given the conventional dimensions of Massa for such tubes as also types of tubes for Anthony.  These would give ratio of length to maximum dimension of cross sectional width of the first jet passage of 50-100 mm:0.25 to 1.5 mm, which gives at least 33.33:1, in the claimed range.  Furthermore, as to the ratio of the second thickness (casing thickness) to the first thickness (diamond thickness), Anthony would give diamond thickness of 5-2000 microns, and it further would have been obvious to modify Anthony to use the width of the first jet passage of 
Additionally, as to providing a second tubular diamond body having a second overall length and second jet passage, with a second casing around the second tubular diamond body so that the an outer circumferential surface area of the second tubular diamond body is directly contacted by and reinforced by the second casing thereby forming a second reinforced diamond nozzle, the second tubular body having a third thickness and the second casing having a fourth thickness, wherein a second ratio of the fourth thickness to the third thickness is at least 2:1, and the second ratio is selected based on a second cutting operation in which the second reinforced diamond nozzle will be put to use, and the first and second casings are formed from the same material, and a maximum dimension of cross sectional width of the second jet passage is equal to the maximum dimensions of the cross sectional width of the first jet passage, and a maximum dimension of a cross sectional width of the second reinforced diamond nozzle is equal to a maximum dimension of a cross sectional width of the first reinforced diamond nozzle, and where the second ratio is different from the first ratio,

Claim 6: Further as to the fabricating of the first tubular diamond body with a tailored (first) thickness as claimed, as discussed for claim 1 above, Anthony describes a controlled thickness for the diamond body that would be optimized based on the cutting operation/operational parameters, and Massa indicates that it is desired for tubes/nozzles to have a longer life (noting the desire to minimize problems including replacement) (column 2, lines 1-15). Therefore, it would be suggested to one of ordinary skill in the art reading Anthony in view of Massa and Zeng  that it would be suggested to take into account operating parameters and desired lifetime of the nozzle, and which would also take into account economics of a cutting operating of the fluid jet cutting machine to determine the best tailored thickness of the first diamond body to be formed for use, since Massa and Zeng indicates how operating parameters would be taken into account for thickness of the diamond body, and that there is also a concern with lifetime use of the material, and this would also take into account economics of the cutting capable of combining the prior art references." Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1368, 80 USPQ2d 1651 (Fed. Cir. 2006), indicating how economics (cheaper, more efficient) and lifetime (more durable) would be conventional features to which to optimize.
Claim 7: As to forming the first tubular body in  a CVD reactor, and determining operating  conditions to obtain the body with the first thickness and peforming the CVD operation using the operating parameters, this would be suggested by Anthony, noting the CVD depositing (abstract), the use of the reactor (column 7, lines 30-64) and operating parameters which would be determined/optimized from the given possibilities (column 6, line 1 through column 7, line 30), and formation of tubes (column 5 lines 20-65).
Claim 11: Anthony would indicate that the diamond material can be formed on a mandrel (substrate) that is then removed (column 7, lines 5-30, column 5, lines 5-10, column 9, lines 1-5), and Massa would indicate how it is well known to provide the 
Claim 12: Anthony would indicate that the diamond material can be formed on a mandrel (substrate) that is then removed (column 7, lines 5-30), which would be understood to be tubular to form the tubular diamond body (note column 5, lines 5-10, and column 8, line 65 through column 9, line 5).
Claim 13: Anthony would indicate that the mandrel can be removed from the first tubular diamond body by chemical etching (acid leaching) (column 5, lines 1-15).
Claim 15: Anthony would indicate that the mandrel (removable substrate) material can be tungsten carbide or molybdenum, for example (column 5, lines 1-15).
Claim 16: Massa would indicate that the superhard/diamond parts can be conventionally provided as a plurality of parts arranged end to end to form an elongate body (note figure 13 and column 15, lines 5-35), indicating that smaller tubular forms of the diamond of Anthony could be provided end to end in a casing.
Claims 27, 28: As to the first overall length to the maximum dimension  of the cross sectional width of the first passage, as discussed for claim 1 above, suggested is of 50-100 mm:0.25 to 1.5 mm, which gives at least 33.33:1, and includes the range of 33.33 to 400:1, overlapping the claimed range, and it would have been obvious to optimize from these ranges, giving values in the claimed range. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim 30: the interface between the first diamond body and casing would be expected to be circular noting the circular diamond body of Anthony (figures 2, 3) and the contacting casing of Massa (figure 4).
Claim 31: it would be expected that there would be no gaps between the first diamond body and the casing, giving the suggested placement as shown in Massa (figure 4), and where Anthony even indicates the diamond can be provided directly on the casing/support (column 5, lines 55-65).
Claim 32: it would be expected that the entirety of the outer circumferential surface area of the first diamond body can contact the entirety of the inner circumferential surface area of the casing, given the suggested placement as shown in Massa (figure 4 and also figure 12), and where Anthony even indicates the diamond can be provided directly on the casing/support (column 5, lines 55-65).
Claim 33: It would be expected that the providing of the first tubular diamond body and establishing the first casing would collectively result in a dual layered nozzle structure consisting of an inner layer of diamond and outer layer of casing, giving the suggested placement as shown in Massa (figure 4), and where Anthony even indicates the diamond can be provided directly on the casing/support (column 5, lines 55-65).
Claim 34: it would be expected that the entirety of the outer circumferential surface area of the first diamond body can contact/be coextensive with the entirety of the inner circumferential surface area of the casing, given the suggested placement as shown in Massa (figure 4 and also figure 12), and where Anthony even indicates the diamond can be provided directly on the casing/support (column 5, lines 55-65).
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Claim 41:Massa would show how a second thickness of the first casing can decrease along a portion of the first overall length, but the maximum dimension of the cross sectional width of the reinforced diamond nozzle remains the same (note figures 4 and 12).  As to the first ratio remaining between 2-4:1 during this area as well, this would have been a matter of optimization of the possible thicknesses and shapes given, resulting in the values claimed.
Claim 43: As to the diamond body remaining a constant thickness over the portion where the thickness of the casing decreases, this would be shown by Massa at figure 12, and therefore be a conventional thickness to provide.  Also, Anthony indicates providing the diamond at a specific value range (column 5, lines 60-65), and when optimizing thickness, this would also give the same thickness throughout.

Claims 2 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Anthony in view of Massa and Zeng  as applied to claims 1, 6, 7, 11-13, 15, 16, 27-34, 39-41 and 43 above, and further in view of Banholzer et al (US 563556).
Claim 2: as to thermal spraying material of the first casing on the first tubular diamond body, Anthony in view of Massa and Zeng indicates providing a first casing of steel, for example, but does not teach thermal spraying the casing on the diamond body.  
Claim 44: Anthony in view of Massa and Zeng would indicate providing the reinforced diamond nozzle for a fluid jet cutting machine as discussed for claim 1 above, including with a diamond body with an overall length and with a first thickness based on capable of combining the prior art references." Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1368, 80 USPQ2d 1651 (Fed. Cir. 2006), indicating how economics (cheaper, more efficient) and lifetime (more durable) would be conventional features to which to optimize.  Similarly, one of ordinary skill in the art would be suggested to optimize the operational lifetime of the orifice assembly as well as part of the diamond body and nozzle system and match the operational lifetime of the orifice assembly and tubular diamond body as they are part of the same diamond body system that is to be optimized as discussed above and are shown as a single funnel and tube system and therefore by optimizing the funnel and tube part to have the same operational lifetime this would be an obvious economic efficiency as discussed above, since a single tube and funnel system is provided and it would be efficient for both the tube and funnel to have the same lifetime so that one side is not wastefully longer lasting than another side of the system that would be worn out.

Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Anthony in view of Massa, Zeng and Banholzer as applied to claims 2 and 44 above, and further in view of Harvey (US 3873959).
Claim 45: as to the operational lifetime including a number of operational hours multiplied by a factor of safety, Harvey notes how when providing a component with an estimated operational lifetime of operational hours it is well known to provide a percentage safety margin ( which can be considered the factor of safety to the extent claimed) (column 2, lines 15-25), where to provide the number of hours using a percentage of safety margin it would be understood to be acceptable multiple a base times the safety margin factor corresponding to the percentage.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the .

Claims 16-18, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Anthony in view of Massa and Zeng  as applied to claims 1, 6, 7, 11-13, 15, 16, 27-34, 39-41 and 43 above, and further in view of Hashish et al (US 2003/0029934, hereinafter Hashish ‘934).
Claims 16-18:  As to providing the first tubular diamond body including arranging a plurality of tubular diamond body units end-to-end to form an elongate tubular body (claim 16), establishing the casing around the tubular diamond body including simultaneously coating the tubular body formed by the plurality of tubular diamond body units (claim 17) and prior to establishing the first casing, arranging a supplemental tubular body end-to-end with the first tubular diamond body and then establishing the casing around the tubular diamond body and supplemental tubular body (claim 18), Hashish ‘934 describes how when forming mixing tubes/nozzles for fluid jet systems with abrasives, and describes for cutting ([0002], [0004], [0006], [0016], [0017]), it is desirable to form the nozzle as an elongate tubular body from multiple segments that are stacked end to end ([0006], [0018], figure 3), which allows longer L/D ratios for example, including 200, for example ([0019], Table 1), where it is described that the stacked end to end segments can be coated with a metal coating on an outside surface, bonding them together, where the metal coating can be sprayed or in a metal sleeve/casing formed from steel or aluminum, for example ([0018]), and where it is 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anthony in view of Massa and Zeng  so that prior to establishing the protective first casing, a plurality of tubular diamond body segments are provided end-to-end to form an elongate tubular body and then simultaneously coated with the casing as suggested by Hashish ‘934 to form a desirably longer L/D ratio for the nozzles, since Anthony in view of Massa and Zeng  indicate providing a casing/surrounding steel to a tubular diamond body for a cutting nozzle and Hashish ‘934 describes that for similar fluid jet cutting nozzles desirably longer L/D ratios can be provided by breaking up the nozzle into segments, placing end-to-end to form an elongate tubular body and then coated with metal spray coating or provided with a metal sleeve/casing of steel, which would be understood to be simultaneous to join the segments.  Furthermore, as to also providing supplemental tubular bodies end-to-end with the first tubular diamond body and then establishing the protective first casing around both, this would also be suggested by Hashish ‘934, which also indicates how segments can be made of different materials, including diamond and other materials, and one of ordinary skill in the art would optimize the placement of different material segments for the best use, giving a structure as claimed, which would then be coated as described with the metal spray coating to all the bodies to protect and join.
Claim 29: Hashish ‘934 would further suggest that when providing the process as in claims 16-18 above, that the size and/or shape of the first jet passage can vary along .

Claims 19-21 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Anthony in view of Massa and Zeng  as applied to claims 1, 6, 7, 11-13, 15, 16, 27-34, 39-41 and 43 above, and further in view of Hashish et al (US 2009/0288532, hereinafter Hashish ‘532).
Claims 19-21: As to establishing an annular structure that extends radially outward from the first reinforced diamond nozzle at an intermediate location between opposing ends of the nozzle (claim 19), where the annular structure is formed as an integral portion of the first casing (claim 20) or the establishing includes positioning the annular structure over the first tubular diamond body after the first casing is partially established and locking the structure in position by completing the protective first casing (claim 21), Hashish ‘532 further describes mixing tubes/nozzles for water jet systems that can be used for cutting ([0002], [0004], [0031], figures 1, 10-13), where the mixing tube has an elongate main body and fluid jet passageway ([0057], figures 10-13) and where coatings can be applied to components of the cutting head assembly ([0065]), and where it is indicated that it is desirable to provide the tube with a coupler 232 for example physically coupled to the main body of the tube ([0057], figures 10-13) and acts to couple the elongate main body to the cutting head body ([0061]), where the coupler is provided as an annular structure that extends radially outward from the tubular body at an intermediate location between opposing ends of the tube (figures 10-13, [0057]), and where the coupler can be positioned over the tubular body and then temporarily or permanently coupled to the main body (figures 10-13, [0057], [0061], In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965), where the court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.", and thus as well the coupler structure can be considered as being 
Claim 26: As to embedding at least one sensor in the protective first casing, noting the features of Hashish ‘532 as discussed for claims 19-21 above, Hashish ‘532 further provides that sensors can be provided to evaluate features of the tube  and also the coupler and the sensors can be embedded in the main body or coupler ([0067]-[0068]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anthony in view of Massa and Zeng  to provide a sensor component for the mixing tube/nozzle as suggested by Hashish ‘532 as desirable for evaluating features of the tube/coupler, since Anthony in view of Massa and Zeng describes providing mixing tubes/nozzles for fluid cutting jet heads and Hashish ‘532 indicates that when providing such mixing tube/nozzles it is desirable to provide a coupling structure and sensors to evaluate features of the tube/coupler, and furthermore, as to embedding the sensor in the protective first casing, Hashish ‘532 indicates that the sensors can be embedded in the tube, and with the casing applied to the tube, this can be considered part of the overall tube structure, and thus an acceptable place to embed the sensors.

Response to Arguments
Applicant's arguments filed August 25, 2021 have been fully considered.
(A) Please note the adjustment to the rejections above based on the new amendments, including the new evidentiary references and secondary references used with Banholzer as to using steel, and the new set of rejections using Anthony in view of Massa and Zeng.
Also note the new 35 USC 112 rejection above due to the amendments of the claim 41 as to the issues as to how the second ratio understood.
(B) As to the rejection of claims using Banholzer as the primary reference, applicant argues (1) that as to the newly claimed ratio features that that thickness requirements of Banholzer would not give the claimed ratios with notations as to the Young’s modulus of titanium giving a higher ratio, and from Sugawara the Young’s Modulus of steel and aluminum would also give a higher ratio.  
The Examiner notes these arguments, however (a) the Examiner has provided new evidentiary references as to the use of steel that would indicate that steels can have a range of Young’s modulus (other than just the single example of Sugawara), and the ranges would include values that would give Banhozler thickness requirements that can be in the claimed range as discussed in the rejections above.  Thus, Banhozler would not teach away from the requirements as now claimed.  Additionally, the Examiner notes that the rejections using Anthony in view of Massa and Zeng do not use the Banholzer Young’s modulus calculations to determine the thickness of the diamond body and casings or the resulting ratio.

The Examiner has reviewed these arguments, however, the rejection is maintained. As discussed in the rejection above, Banholzer would indicate that different cutting operations can be performed with the abrasive water jet system, and further indicates that nozzles can be replaceable, and nozzle features, including the inner wall thickness (that is, the tubular diamond body thickness) can be adjusted based on operating conditions (that is, for different cutting operations). Banholzer does not specifically teach that the casing thickness is adjusted based on the operating conditions, but this is suggested from the teachings of Banholzer as to the effect of the abrasive particles on the inner member (diamond) as discussed in the rejection above.  Therefore, as discussed in the rejection above, from the optimization of parameters, there can be provided different nozzles for different cutting operations with the matching inner and outer dimensions and differing ratios of thickness of the tubular body and casing.  While Banhozler does indicate to take into account the material properties of the inner diamond and outer casing material, Banholzer provides a formula using the Young’s modulus that gives a minimum ratio between the two layers, but the ratio can be greater.  Furthermore,  Banholzer takes into account the operation used (with features such as abrasive particle size, water jet velocity and other operational variables) which would include a cutting operation as the device is used in cutting operation when providing the diamond body (note column 1, lines 20-25, In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Here, the suggestion comes from Banholzers’s discussion of  the known taking into account operational variables including water jet velocity and abrasive particle size, and the description of how the bouncing action of particles on the diamond tubular body, which as described above, would be understood to be affected by water jet velocity and abrasive particle size, is counteracted by the casing to put into compression, and therefore the casing thickness or amount of casing would be a variable that would be further controlled based on cutting operation parameters as discussed above.  Note how the thickness should be sufficient to provide constant and sustained compressive pressure on the inner member (column 7, lines 20-25), and there is a minimum value from the Young’s modulus formula, but clearly higher values (since greater than or equal to the minimum value used) can be provided, so one would take into account features such as the amount of bouncing action provided.  Thus, improper hindsight is not used, as such understanding comes from the reading of Banholzer.
(C) Further as to claim 44, due to the ratio suggested by Banholzer when used as the primary reference when using titanium, the rejection using Banzholzer has been withdrawn.  However, new rejections using Anthony as the primary reference have been provided for claims 44 and 45 as provided in the rejections above, which are not using casing for the specific Banholzer compressive pressure with its required ratios.


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718